Citation Nr: 0638572	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  93-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hypothyroidism.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to an initial disability rating in excess of 
30 percent for a mood disorder.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1978 to June 
1992.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 decision of 
the RO that denied entitlement to a TDIU.  The veteran timely 
appealed.

These matters also come to the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the RO 
that granted service connection for hypothyroidism evaluated 
as 10 percent disabling effective April 28, 1997; and an 
April 2005 decision of the RO that granted service connection 
for a mood disorder evaluated as 30 percent disabling 
effective August 19, 2004.  The veteran timely appealed each 
decision, claiming entitlement to higher initial disability 
ratings.

In July 1996, February 2000, and December 2004, the Board 
remanded the matters for additional development.

The issue of entitlement to an initial disability rating in 
excess of 30 percent for a mood disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  For the period from April 28, 1997, to February 27, 2003, 
the veteran's hypothyroidism has been manifested by 
fatigability and controlled by medication; constipation, 
mental sluggishness, or muscle weakness have not been 
demonstrated.

2.  For the period from February 28, 2003, the veteran's 
hypothyroidism has been manifested by fatigability, 
constipation, mental sluggishness, and some weight gain; 
muscle weakness and cardiovascular involvement have not been 
demonstrated, and the veteran's mood disorder has been 
separately evaluated.

3.  The veteran has the following service-connected 
disabilities:  hemilaminectomy, lumbosacral disc disease, 
rated as 40 percent disabling; mood disorder, rated as 
30 percent disabling; hypothyroidism, rated as 30 percent 
disabling; rhinitis and sinusitis, rated as 10 percent 
disabling; degenerative disc disease of the lumbar spine with 
radiculopathy into the right lower extremity, rated as 10 
percent disabling; and ruptured left tympanic membrane, rated 
as 0 percent disabling.  The combined rating for these 
disabilities is 80 percent. 

4.  The veteran has work experience as a convenience store 
clerk and was last employed in April 2005.

5.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for hypothyroidism have not been met for the 
period from April 28, 1997, to February 27, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.119, Diagnostic Code 7903 (2006). 

2.  The criteria for a disability rating of 30 percent for 
hypothyroidism have been met for the period from February 28, 
2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7903 (2006). 

3.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated in January 2003, July 2005 and March 
2006, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006) and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims decided herein; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  The AOJ 
subsequently readjudicated the claim based on all the 
evidence, without taint from prior adjudications.  The March 
2006 letter provided the veteran with notice as to how VA 
assigns a disability rating and an effective date for any 
award of increased benefits on appeal for service-connected 
disabilities.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
any deficiency in the notice did not affect the essential 
fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect the claims decided herein.  Service 
medical records and post-service medical records have been 
associated with the claims file and the veteran was afforded 
VA examinations in connection with the claims decided herein.  
All identified and available treatment records have been 
secured.  


II.  Evaluation of Hypothyroidism

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In the rating action on appeal, the RO granted service 
connection and assigned a 10 percent evaluation for 
hypothyroidism, effective April 1997, under 38 C.F.R. 
§ 4.119, Diagnostic Code 7903.

Under the Diagnostic Code, a 10 percent rating is assigned 
when hypothyroidism is manifested by fatigability, or 
continuous medication is required for control.  A 30 percent 
rating requires fatigability, constipation, and mental 
sluggishness.  A 60 percent rating requires muscular 
weakness, mental disturbance, and weight gain. A 100 percent 
rating requires cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.

A September 1997 decision from the Social Security 
Administration reflects that blood tests in July 1996 
confirmed the veteran's diagnosis of hypothyroidism, as 
evidenced by depressed serum T4 values and a TSH (thyroid-
stimulating hormone) value of 84.  Although the veteran was 
treated with medication, he continued to have problems with 
fatigue and excessive weight gain.

The report of a July 1998 VA examination reflects that the 
veteran weighed 191 pounds.  

Private medical records, dated in July 1998, show that the 
veteran weighed 188 pounds.

In April 2000, a Registered Nurse noted the veteran's 
symptoms as including muscular weakness, mental disturbance 
(depression), and weight gain.

The report of a July 2000 VA examination reflects that the 
veteran was on medications to control his hypothyroidism.  
General examination revealed no evidence of hypothyroidism; 
the thyroid was not palpable.  The veteran then weighed 
199 pounds.

During a February 2003 VA examination, the veteran reported 
that his thyroid medication had increased, that he stayed 
bloated, and that he had diarrhea.  The veteran weighed 212 
pounds.  The examiner noted some puffiness that was 
generalized and particularly in the legs and face that is 
"apparently typical of thyroid disorders." 

During an August 2003 VA examination, the veteran complained 
of fatigue and of frequent constipation.  He had no specific 
cardiovascular complaints, and no complaints of cold or heat 
intolerance.  He reported gaining 12 pounds during the past 
two years.  The examiner noted that the veteran's last TSH 
reading was 2.04, which was exactly in the midline of the 
normal range.  The examiner opined that the veteran's 
hypothyroidism was adequately replaced and was not causing 
any of the veteran's present subjective complaints.  The 
veteran weighed 215 pounds.

During a December 2004 VA examination, the veteran reported 
that he slept poorly and tended to wake up every couple of 
hours due to pain, or due to gastroesophageal reflux disease.  
The veteran also reported a low energy level and that he 
became tired very easily.  The examiner noted that the 
veteran's TSH was reportedly normal when tested in October 
2003 and in May 2004, but was low when recently tested in 
November 2004.  On examination, the veteran did demonstrate 
some psychomotor slowing.  The Axis I diagnosis was mood 
disorder due to general medical condition (hypothyroidism, 
chronic back pain) with major depressive-like episodes.

The evidence reflects some fatigue and weight gain in 
September 1997, but minimal evidence of hypothyroidism, which 
was controlled by medications, in July 2000.  These findings 
meet the criteria for the award of an initial 10 percent 
rating under Diagnostic Code 7903.

The veteran did not have the findings needed for the award of 
an initial 30 percent or higher evaluation under Diagnostic 
Code 7903 prior to February 28, 2003.  The evidence does not 
reflect constipation, mental sluggishness, muscular weakness, 
or other symptoms of hypothyroidism to warrant a higher 
evaluation.

Beginning with the February 28, 2003 VA examination, the 
evidence reflects more fatigability and constipation.  In 
December 2004, the examiner noted some psychomotor slowing.  
Together, this evidence more nearly approximates the criteria 
for award of a 30 percent rating under Diagnostic Code 7903.  
38 C.F.R. § 4.7.

The Board notes that service connection has been established 
for a mood disorder, effective August 2004.  As such, 
symptoms attributable to the service-connected mood disorder 
may not be considered in the evaluation of hypothyroidism.  
38 C.F.R. § 4.14.

Moreover, muscle weakness has neither been identified nor 
attributed to the veteran's hypothyroidism.  While the 
veteran's weight has ranged from 188 pounds in July 1998 to 
215 pounds in August 2003, the overall evidence reflects only 
one of the three criteria required for a 60 percent rating 
under Diagnostic Code 7903.  38 C.F.R. § 4.119.  Since 
February 28, 2003, the veteran's hypothyroidism has been 
manifested by fatigability, constipation, mental 
sluggishness, and some weight gain; muscle weakness and 
cardiovascular involvement have not been demonstrated, and 
the veteran's mood disorder has been separately evaluated.

For the foregoing reasons, the Board finds that staged 
ratings are applicable for the veteran's hypothyroidism, and 
that the preponderance of the evidence is in favor of an 
initial 10 percent, but no higher, evaluation for the period 
from April 28, 1997, to February 27, 2003; and a 30 percent, 
but no higher, evaluation for the period from February 28, 
2003. 

There is no showing that the veteran's service-connected 
hypothyroidism has resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
hypothyroidism has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran is not currently 
working, and there is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

III.  Entitlement to a TDIU

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  

In determining whether the veteran is entitled to TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993); 38 C.F.R. § 3.341(a).

Service connection is currently in effect for the following 
disabilities:  hemilaminectomy, lumbosacral disc disease, 
rated as 40 percent disabling; mood disorder, rated as 30 
percent disabling; hypothyroidism, rated as 30 percent 
disabling (as a result of this decision); rhinitis and 
sinusitis, rated as 10 percent disabling; degenerative disc 
disease of the lumbar spine with radiculopathy into the right 
lower extremity, rated as 10 percent disabling; and ruptured 
left tympanic membrane, rated as 0 percent disabling.  The 
combined rating for these disabilities is 80 percent.  
38 C.F.R. § 4.25.  

Pursuant to the provisions of 38 C.F.R. § 4.16(a), the 
veteran satisfies the threshold percentage requirements of 
that regulatory provision.  The remaining question, then, is 
whether the veteran's service-connected disabilities render 
him unemployable.  

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

Of note is a recent decision of the Social Security 
Administration, which found that the veteran has not worked 
since April 21, 2005, as corroborated by certified earning 
statements.  The veteran's severe impairments include 
diabetes mellitus, degenerative disc disease with residuals 
of low back surgery, and depression or mood disorder.  
Hypothyroidism was noted as a non-severe impairment.

Service connection is not in effect for diabetes mellitus.  
That notwithstanding, the overall evidence reflects that the 
veteran's service-connected disabilities, in and of 
themselves, currently prevent employability.

In this case, a previous decision of the Social Security 
Administration in September 1997 had found that the veteran 
was disabled from October 15, 1995, through March 1, 1997; 
and that he subsequently experienced medical improvement to 
perform substantially gainful activity.

Records reflect that the veteran was working the night shift 
as a convenience store clerk in July 1998.

In February 2003, a VA examiner opined that the veteran was 
not totally disabled, but that he may be functionally 
disabled.  The veteran again reported working as a 
convenience store clerk.

In August 2003, a VA examiner opined that the veteran may 
have employability issues.

During a November 2003 VA examination, the veteran reported 
sharp pain in his back, which worsened when walking.  
Prolonged sitting also caused pain.  The examiner opined that 
the veteran likely experienced an increase in pain, 
incoordination, weakness, and fatigability with repetitive 
use or during flare-ups.  He again reported working as a 
convenience store clerk.  

An MRI scan of the veteran's lumbosacral spine in November 
2003 revealed disc degeneration and posterior disc bulges at 
L4-L5 and L5-S1.  

VA progress notes, dated in January 2004, show a diagnosis of 
mood disorder and a GAF (Global Assessment of Functioning) 
score of 45.  The veteran's primary concern was trying to 
continue working.  A clinical psychologist noted that the 
veteran had marked levels of pain and functional impairment, 
and opined that it was remarkable that the veteran was 
maintaining gainful employment.

During a December 2004 VA examination, the veteran reported 
that he had been working as a convenience store clerk since 
his discharge from service in 1992.  Current symptoms 
included significant depressive symptomatology, within a 
moderate range of severity.

VA examinations since 2003 have indicated that the veteran 
was not totally disabled, but that he had significant 
functional impairment.  Since then, the veteran has been 
awarded a 30 percent rating for his mood disorder, which, he 
contends, warrants a higher initial rating.

Records show that the veteran was able to work following his 
service discharge until April 21, 2005.

The Board finds that the evidence is in relative equipoise on 
the question of whether the veteran's service-connected 
disabilities preclude substantially gainful employment.  
Resolving doubt in the veteran's favor, the appeal is 
granted.  38 U.S.C.A. § 5107(b).



ORDER

An initial disability evaluation in excess of 10 percent for 
hypothyroidism is denied, for the period from April 28, 1997, 
to February 27, 2003.

A 30 percent disability evaluation is granted for 
hypothyroidism, for the period from February 28, 2003.

Entitlement to TDIU is granted.


REMAND

Regarding the issue of an initial disability rating in excess 
of 30 percent for a mood disorder, the veteran last underwent 
psychiatric examination in December 2004; however, the issue 
at that time was entitlement to service connection, and the 
findings reported in connection with that examination are 
inadequate for evaluating the severity of the condition.  
Hence, a psychiatric examination, with findings responsive to 
the applicable rating criteria, is needed to resolve the 
claim on appeal.  

Recently submitted evidence includes an October 2006 
determination of the Social Security Administration (SSA), 
that the veteran is considered disabled and entitled to 
Social Security benefits.  A copy of the SSA decision has 
been associated with the claims file.  The last page of that 
decision references numerous medical records.  Prior to 
arranging for the veteran to undergo further examination, VA 
should attempt to obtain records from the SSA.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Collier v. Derwinski, 
1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The veteran had previously been awarded Social 
Security benefits, and records pertaining to that prior award 
are no longer available; however, efforts must be made to 
obtain records pertaining to the most recent award. 


Accordingly, the case is REMANDED for the following action:

1.  Request that SSA furnish a copy of 
all medical records (other than VA 
records) underlying the October 2006 
decision awarding the veteran disability 
benefits.  All records/responses received 
should be associated with the claims 
file.

2.  After completion of the foregoing, 
schedule the veteran for a VA psychiatric 
examination, for evaluation of his 
service-connected mood disorder.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician for review 
before the examination.  

All necessary tests and studies should be 
conducted.  The examiner should identify 
all symptomatology associated with the 
service-connected mood disorder.  The 
examiner should also render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the veteran's mood 
disorder, and an explanation of what the 
score means.

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to the service-connected 
mood disorder from those of other 
psychiatric conditions.  However, if it 
is not medically possible to do so, the 
examiner should clearly so state, 
indicating that the findings are with 
respect to the veteran's overall 
psychiatric impairment.

3.  After completing the requested 
actions, readjudicate the claim.  
Document consideration of all applicable 
criteria for evaluating the veteran's 
mood disorder, as well as whether 
"staged rating" pursuant to Fenderson 
(cited to above) is warranted.  If the 
benefits sought remain denied, furnish a 
supplemental statement of the case 
(SSOC), before returning the claim to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


